 

Exhibit 10.77

 

AMENDMENT TO AGREEMENT

 

THIS AMENDMENT is made and entered into as of August 6, 2004 (this “Amendment”),
by and among Steven Picheny (“Picheny”), Howard Fuchs (“Fuchs”), Horizon Medical
Products, Inc., a Georgia corporation (“Horizon”, which collectively with
Picheny and Fuchs are hereinafter referred to as the “Parties”) and RITA Medical
Systems, Inc., a Delaware corporation (“RITA”).

 

Whereas, the Parties and Christine Selby are all signatories to a certain Stock
Purchase Agreement dated October 15, 1998, as amended on December 14, 1999 and
again on December 15, 2000 (the Stock Purchase Agreement together with such
amendments hereinafter being collectively referred to as the “Stock Purchase
Agreement”);

 

Whereas, in connection with the Stock Purchase Agreement, Picheny, Fuchs and
Horizon entered into that certain Settlement Agreement dated March 29, 2001
(“Settlement Agreement”), that certain Agreement dated December 15, 2001
(“December Agreement”) and that certain Agreement dated March 14, 2002 (the
“March Agreement”);

 

Whereas, RITA, Horizon and Hornet Acquisition Corp., a wholly-owned subsidiary
of RITA (“Merger Sub”) have entered into an Agreement and Plan of Merger dated
May 12, 2004 pursuant to which Merger Sub will merge with and into Horizon and
Horizon will become a wholly-owned subsidiary of RITA (the “Merger”); and

 

Whereas, the Parties and RITA desire to amend the March Agreement as provided
below;

 

NOW THEREFORE, it is agreed by and among the Parties and RITA, in consideration
of the benefits flowing to the Parties and RITA hereto, upon and subject to the
following terms and conditions, as follows:

 

1. Section 2 of the March Agreement is amended and restated in its entirety as
follows:

 

“2. Horizon or its affiliates will pay Picheny and Fuchs monthly payments for
their COBRA benefits under the Stepic Health Plan, or the amount of that premium
should Picheny and Fuchs not be eligible for the plan for any reason, from the
date hereof until December 31, 2008. In no event, however, will any such payment
be less than the amount paid for such benefits by Horizon for the month of July,
2004. Picheny and Fuchs agree to maintain the confidentiality of this provision
and will disclose this provision only on a need to know basis, except to the
extent disclosure may be affirmatively required by law. Notwithstanding the
foregoing, in event of disclosure, Horizon shall not be relieved of any of its
obligations hereunder.”

 

2. Section 4 of the March Agreement is amended and restated in its entirety as
follows:

 

“4. If RITA is acquired by a third party by merger or stock acquisition or sells
substantially all of its assets, or if

 



--------------------------------------------------------------------------------

RITA sells Horizon or sells substantially all of Horizon’s assets, then RITA
shall immediately pay the full remaining amount of principal then owed to
Picheny and Fuchs hereunder and all accrued interest thereon.”

 

3. Section 12 of the March Agreement is deleted in its entirety.

 

4. RITA hereby guarantees to each of Picheny and Fuchs the prompt and complete
payment, when due of the amounts payable to each of Picheny and Fuchs under the
March Agreement.

 

5. This Amendment will become effective upon the Merger.

 

6. Except as expressly amended hereby, the March Agreement shall continue to be,
and shall remain, in full force and effect in accordance with its terms.

 

7. This Amendment may be executed in one or more counterparts, all of which
shall be one and the same instrument and all of which shall be considered
duplicate originals. This Amendment shall be binding upon and inure to the
benefit of the Parties, RITA and their respect heirs, executors, administrators,
successors, and assigns and upon any corporation or other entity with which any
party hereto may merge or consolidate.

 

* * *

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties and RITA hereto have executed this Amendment
effective as stated above.

 

BY:  

/s/    DONALD STEWART

   

Donald Stewart

Chief Financial Officer

Horizon Medical Products, Inc.

BY:  

/s/    STEVEN PICHENY

   

Steven Picheny

BY:  

/s/    HOWARD FUCHS

   

Howard Fuchs

BY:  

/s/    DONALD STEWART

   

Donald Stewart

Chief Financial Officer

RITA Medical Systems, Inc.

 

[Signature Page to Amendment to Agreement]

 